


110 HR 6656 IH: Architect of the Capitol Appointment

U.S. House of Representatives
2008-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6656
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2008
			Ms. Wasserman Schultz
			 (for herself, Mr. Wamp,
			 Mr. Brady of Pennsylvania,
			 Mr. LaHood,
			 Mr. Latham, and
			 Mr. Ehlers) introduced the following
			 bill; which was referred to the Committee
			 on House Administration, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide for the joint appointment of the Architect of
		  the Capitol by the Speaker of the House of Representatives, the majority leader
		  of the Senate, the minority leaders of the House of Representatives and Senate,
		  and the chairs and ranking minority members of the committees of Congress with
		  jurisdiction over the Office of the Architect of the Capitol, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Architect of the Capitol Appointment
			 Act of 2008.
		2.Appointment and
			 Term of Service of Architect of the Capitol
			(a)AppointmentThe
			 Architect of the Capitol shall be appointed jointly by the Speaker of the House
			 of Representatives, the majority leader of the Senate, the minority leaders of
			 the House of Representatives and Senate, the chair and ranking minority member
			 of the Committee on Appropriations of the House of Representatives, the chair
			 and ranking minority member of the Committee on Appropriations of the Senate,
			 the chair and ranking minority member of the Committee on House Administration
			 of the House of Representatives, and the chair and ranking minority member of
			 the Committee on Rules and Administration of the Senate.
			(b)Term of
			 ServiceThe Architect of the Capitol shall be appointed for a
			 term of 10 years, and may be reappointed for additional terms.
			(c)Conforming
			 AmendmentSection 319 of the Legislative Branch Appropriations
			 Act, 1990 (2 U.S.C. 1801) is repealed.
			(d)Effective
			 DateThis section shall apply with respect to appointments made
			 on or after the date of the enactment of this Act.
			
